Broyles, J.
1. Under the particular facts of this case the court did not err in failing to charge the law of implied contracts.
2. The trial judge committed no maternal error in his rulings dux-ing the *458trial, or'in ]iis charge to the jury; and, the jury having resolved in favor of the defendant the controlling issue of fact, — whether or not the defendant had contracted to pay the funeral expenses of his son-in-law, — the appellate division of the municipal court did not err in affirming the judgment of the trial court and overruling the motion for a new trial. Judgment a ¡firmed.
Decided January 10, 1916.
Complaint; from municipal court of Atlanta. February 20, 1915.
Horton Brothers, for plaintiff.
Dillon, Burress & Kobalc, for defendant.